DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/JP2018/011026 filed 03/20/2018
 which designated the U.S. and claims the benefit of JP2017-063267, filed 03/28/2017. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “40” (vibration sensor) & “50” (detecting device) each of fig. 1 need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “60” (fig. 2; see attached Examiner annotated drawing for suggested correction based on [0030]).
fig. 2 and fig. 3 are in disagreement with [0030]-[0031] of the disclosure (written specification appears to be correct), including that according to [0030] fig. 2 is of “blade abnormality detecting device 50” (not “60”), and according to [0031] fig. 3 is of “CPU 61 of the blade abnormality detecting device 50” (not “50” itself). Please see attached annotated drawing (appendix).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Yuichi Watanabe (64326) on 07MAY2021.
The application has been amended as follows: 	

1. (Currently Amended) A blade abnormality detecting device of a rotary machine including a rotor that has a rotary shaft that is configured to rotate about an axis and a rotor blade row formed of a plurality of rotor blades, which radially extend from the rotary shaft and have shrouds on tips, the device comprising:

a frequency analysis unit that is configured to perform frequency analysis according to an acquisition result of the vibration acquisition unit, and acquire the respective natural frequency for the rotation speeds of the rotor blade row;
a contact rotation speed acquisition unit that is configured to acquire a contact rotation speed, which serves as a boundary between a state where the shrouds of the neighboring rotor blades are in contact with each other and a state where the shrouds of the neighboring rotor blades are spaced apart from each other, according to an analysis result of the frequency analysis unit; and
a determination unit that determines whether or not the rotor blade row is abnormal according to the contact rotation speed acquired by the contact rotation speed acquisition unit.

5. (Currently Amended) A blade abnormality detecting method of a rotary machine including a rotor that has a rotary shaft that is configured to rotate about an axis and a rotor blade row having a plurality of rotor blades, which radially extend from the rotary shaft, the method comprising:
a vibration acquisition step of acquiring vibration of the rotary machine along with a rotation speed of the rotor while changing the rotation speed;
a frequency analysis step of performing frequency analysis according to an acquisition result of the vibration acquisition step and acquiring a relationship between the rotation speed and frequency of the rotor blade row;
a contact rotation speed acquisition step of acquiring a contact rotation speed, which serves as a boundary between a state where shrouds of the neighboring rotor blades are in contact with each other and a state where the shrouds of the neighboring rotor blades are spaced apart from each other, according to an analysis result of the frequency analysis step; and
a determination step of determining whether or not the rotor blade row is abnormal according to the contact rotation speed acquired in the contact rotation speed acquisition step.


Allowable Subject Matter
Claim(s) 1-5 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a blade abnormality detecting device of a rotary machine comprising (omissions/paraphrasing for brevity/clarity) “a vibration acquisition unit that is configured to acquire vibration of the rotary machine…along with the rotation speed" and "a frequency analysis unit that is configured to…acquire natural frequency…" for/at/in the rotation speeds, “a contact rotation speed acquisition unit that is configured to acquire a contact rotation speed” according to the frequency analysis, and “a determination unit that determines whether or not the rotor blade row is abnormal according to the contact rotation speed” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 5, 
the prior art fails to disclose or motivate one skilled in the art to perform a blade abnormality detecting method of a rotary machine comprising “…acquiring vibration of the rotary machine along with a rotation speed of the rotor", “…acquiring a relationship between the rotation speed and frequency” of the rotor blade row, “…acquiring a contact rotation speed..” according to the frequency analysis, and “…determining whether or not the rotor blade row is abnormal according to the contact rotation speed” in further combination with the remaining limitation(s) of the claim. 
Further in accordance with MPEP 1302.14(I), Examiner is in substantial agreement with the written opinion of ISR for PCT/JP2018/011026 pertaining to the prior art. The Examiner further notes that the instant invention is an advantageous advancement in the art for enabling acquisition of the relationship between the natural frequency and the rotation of the speed in the vibration mode of a rotor blade row ([0033]) from vibration measurements of the rotary machine (exemplary and further advantageous possible placement as element 40 in fig. 1; compare to [0006] as well as other prior art of record non-contact sensors near tip of blades) to determine abnormality of the blade row (see exemplary fig. 6 Campbell diagram).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention (“A” type references) cited by the Examiner. The Examiner has further included a prior art appendix with the Examiner’s own notes. 
The replacement drawings will be acceptable subject to correction of the informalities as put forth above.  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file the correction. The correction will not be held in abeyance.
Failure to timely comply will result in ABANDONMENT of this application. 
Extensions of time to provide acceptable drawings after the mailing of a notice of allowability are no longer permitted. The drawings will ordinarily not be returned to the Examiner for corrections; Office of Data Management will assess the replacement drawings for the informalities. It is Applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance. See MPEP § 608.02(z).
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856